FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 26, 2021

                                      No. 04-20-00150-CV

                                         Dora M. SOLIS,
                                            Appellant

                                                 v.

                       Juan Carlos ALMONACI and Yolanda Almonaci,
                                       Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-00999
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER

Sitting:       Rebeca C. Martinez, Chief Justice
               Liza A. Rodriguez, Justice
               Lori I. Valenzuela, Justice

       Appellees have filed a “First Amended Motion to Strike Appellant’s Brief” and a
“Motion for Extension of Time to File Appellees’ Brief.” The clerk’s record reflects that
appellant is appealing from a trial court judgment signed after a bench trial in which she was
ordered to pay monetary damages to appellees. The trial court’s judgment also declared that
appellant sold the house in question to appellees and that appellees are the legal owners.

        On November 16, 2020, appellant filed a pro se brief. In their first amended motion to
strike appellant’s brief, appellees argue that appellant’s brief does not comply with the appellate
rules. In reviewing appellant’s brief, we note that she cites to facts in the record and makes
specific argument pertaining to rulings by the trial court during the bench trial. Whether
appellant adequately preserved error pursuant to Texas Rule of Appellate Procedure 33.1 or
whether she adequately briefed her appellate issues pursuant to Texas Rule of Appellate
Procedure 38.1(i) can be addressed by appellees in their brief and subsequently determined by
this court when the appeal is submitted. Therefore, appellees’ motion to strike appellant’s brief is
DENIED.
                                                                                     FILE COPY

        Appellees’ motion for extension of time to file their brief is GRANTED. Appellees’ brief
is due February 25, 2021.




                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of January, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court